 MALONE KNITTING COMPANY643In addition to the statement of Powell to Skinner quoted above, Powell also dur-ing the time involved stated to the financial secretary of Respondent(in the summerof 1963),Peter Lannen,that "he wasn'tgoing to dispatch the old son-of-a-bitch[DiBoff]he was on List No. 2, regardless."In July 1963 DiBoff registered a complaint with the general offices of the UnitedBrotherhood of Carpenters and Joiners of America in Washington,D.C., concerningRespondent's refusal to give him a referral.In 1960,as previously mentioned,while DiBoff was employed on St. Paul Island,Powell had an occasion to criticize him for using laborers to do carpentry work.In June 1963 an election was held for the position of business agent for Respond-ent.Powell,who occupied the position,was a candidate for reelection.The electionwas rerun in August 1963, after an appeal was taken to the general offices of theUnion that the first election had not been properly conducted.In both instancesPowell prevailed.DiBoff was one of the union members who campaigned stronglyagainst Powell.H. ConclusionA union representative administering a hiring hall must at all times maintainobjectivity and not permit himself to be influenced in the performance of his dutiesby his emotional reactions to job applicants;he has a grave responsibility in thisregard.Itappears that Powell was in fact annoyed by DiBoff's reaction to thechange in his list placement and to his failure to get a referral,and Powell expressedhis feelings to Frank Skinner that he "didn'tgive a damn if he [DiBoff]ever goes towork," and similarly to Financial Secretary Lannert.But,in the operation of anondiscriminatory hiring hall, Powell was under just as much an obligation not todiscriminate in favor of DiBoff as not to discriminate against him.Some of themembers of Respondent were desirous of granting him "special dispensation" forreferral,because of his age and long union membership.The issue to be resolvedfirst iswhether there has been a discriminatory application of the hiring hall proce-cedure in the case of DiBoff.I cannot conclude that counsel for General Counsel has sustained the burden ofproof that the referral of any of the list No. 2 men mentioned herein constituted adiscrimination against DiBoff; and there is no evidence of any other occasion onwhich DiBoff could have been referred in accordance with the ratio requirements ofthe exclusive hiring agreement.Accordingly,I find that there has been no violationof Section 8(b)(I)(A)or (2) by Respondent,and I shall recommend that the com-plaint be dismissed.CONCLUSION OF LAW1.Raber-Kief,Inc., andthe Alaska Chapter of the Associated General Contractorsof America,Inc., are each employers engaged in commercewithinthe meaning ofSection 2(2), (6), and(7) of the Act.2.United Brotherhood of Carpenters & Joiners of America, Local 1281, AFL-CIO, Respondentherein, is a labor organizationwithinthe meaningof Section 2(5)of the Act.3.Respondent has not engaged in any unfairlaborpractice as alleged in thecomplaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.Malone Knitting CompanyandInternational Ladies GarmentWorkers' Union,AFL-CIO.CaseNo. 1-CA-4628.May 17,1965DECISION AND ORDEROn February 1, 1965, Trial Examiner Sidney Lindner issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain152 NLRB No. 68. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmative action, as set forth in the attached Trial Examiner'sDeci-sion.Thereafter,the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief, and the General Counsel filed'a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connectionwith thiscase to a three-memberpanel [ChairmanMcCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made at-the hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the entirerecord in this case,including the Trial Examiner'sDecision, theexceptions,and briefs,and hereby adopts the Trial Examiner's find-ings, conclusions,and recommendations.2ORDERPursuant to Section 10(c) of the National Labor Relations Act, as.amended, the National Labor Relations Board hereby adopts as its.Order the Order recommended by the Trial Examiner and orders thatthe Respondent, Malone Knitting Company, Wolfeboro, New Hamp-shire, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order.i The Respondent's contention that the Trial Examiner assumed the role of prosecutorthroughout the hearing,improperly asked questions which tended to elicit informationsupporting the General Counsel's case, and erroneously placed the burden of provingits innocence upon the Respondent,iscompletely without meritOur consideration ofthe entire record shows no basis for a conclusion that the Trial Examiner was biased,against the Respondent2 Chairman McCulloch and Member Panning agree with the Trial Examiner that thelack of direct evidence as to whether Respondent knew of Oulton's union activities doesnot preclude us from finding,on the basis of the strong circumstantial evidence as to-such knowledge,the hurried and precipitate nature of the discharge,and Respondent'sunconvincing explanation therefor, that Respondent was in fact motivated in dischargingher by its opposition to her union activities.Member Jenkins would dismiss that portion of the complaint alleging the discrimina-tory discharge of Ruth Oulton,asRespondent's knowledge of Oulton'sorganizational,activity or sympathy for the Union at the time of her discharge can be lnferied onlyfrom circumstantial evidence,principally, the small size of Respondent'splant and thecommunity where it is located In his view,such an interence is not warranted.OsceolaCounty Co-Operative CreameryAssociation vN.L R.B.,251 F 2d 61 (C A. 8 ;NL.RBv.RobertoAlvaroManufacturing,Inc, etal,327 F. 2d 998(C.A. 1).Onthe other hand, the record clearly shows,apart from the small size of Respondent's plantor the community,that at the time of Bushman'sdischarge,Respondent was aware ofBushman'sunion sympathies and organizational activityIn these circumstances, andson the basis of the entire record,Member Jenkins agrees with his colleagues that Bush-man was discriminatorily dischargedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding heard at Laconia, New Hampshire, on September 23, 24,and 25,1964,1 pursuant to a charge and an amended charge filed June 3 and 17,respectively,Unless otherwise indicated all dates refer to 1964. MALONE KNITTING COMPANY645-and a complaint and notice of hearing issued July 16, presents issues as to whetherMalone Knitting Company, Respondent herein, threatened its employees and unlaw-fully interrogated them concerning their union activities, sympathies, and adherence,and whether Respondent discharged two employees for union activity.Upon the entire record, including my observation of the witnesses, and after dueconsideration of the briefs filed by General Counsel and Respondent, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Massachusetts corporation maintaining its principal office and place,of business on Factory Street in Wolfeboro, New Hampshire (the only plant involvedin this proceeding), is therein engaged in the manufacture, sale, and distribution ofinfants' and children's knitted garments. It annually ships goods and materials val-ued in excess of $50,000 from its Wolfeboro plant to points outside the State ofNew Hampshire and annually receives goods and materials valued in excess of$50,000 directly from points outside the State of New Hampshire.Respondent isadmittedly engaged in commerce within the meaning of the Act and I so find.H. THE LABOR ORGANIZATION INVOLVEDInternationalLadies Garment Workers' Union, AFL-CIO, the ChargingParty, isa labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background, renewal of union activity; interference, restraint,and coercionOn January 12, 1962, the Union filed a petition for certificationof representativeswith the Board docketed as Case No. 1-RC-6769.An election was held on Feb-ruary 17, 1962.Of 77 ballots cast, 21 were for the Union, 52 against the Union,and 3 challenged.The Union thereafter timely filed objections to the conduct ofthe election.On March 28, 1962, the Regional Director for Region 1, havingconcluded that there was no merit in the Union's objections, recommended that theresults of the election be certified.Accordingly, this was done.InMarch 1964, Ruth Oulton, a flatlock machine operator in Respondent's employ,wrote a letter to Nelson Armitage, International representative of the Union, whowas active in the 1962 organizational efforts at Respondent's plant.As a result ofthis contact, Armitage called on Oulton and other employees at their homes.OnApril 6 the Unionagainopenly commenced activityin anattempt toorganizeRespondent's employees.Thus,Armitage testified that on April 6 he and anotherorganizer distributedleaflets ona public road near the plantannouncing a unionmeetingon April 8.On April 17 the Union filed a petition for certification of representatives with theBoard which was docketed as Case No. 1-RC-7886.In the election conducted by the Board on May 7, of 99 eligible voters, 23 castballots for the Union, 63 against the Union, and 11 were challenged.On May 19the Regional Director certified the results of the said election.While the Union's organizing campaign was in process Respondent's assistant plantmanager, Ida Beihl, called a number of employees to her office to speak to themindividually.True, as Respondent points out in its brief, it was customary for Beihlto call new employees to her office during their probationary period 2 to reviewtheir average production.The uncontroverted evidence reveals that she took theseopportunities to also engage the employees in conversation about the Union. It isthe General Counsel's contention that while Beihl was thus engaged she committedviolations of Section 8(a) (1) of the Act.Donna Charles, who commenced her employment with Respondent on March 20,1964, testified without contradiction that about a week before the Board-conductedelection on May 7, she was told by Forelady Christine Rollins to go to Beihl's office.Beihl discussed with Charles her averages 3 and various benefits set forth in the bluebook, such as paid vacations, paid holidays, and insurance.Although Charles saidthey talked about the Union, she could not remember what Beihl told her about the3 According to the employees' manual or "blue book," as it was commonly known, newemployees are considered probationary employees for a period of 3 monthsa This term Is used synonymously with an employee's average production based onpiecework rates. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.Upon having her recollection refreshed by reference to her pretrial affidavit,Charles testified that Beihl told her "if the union got in to forget about the vacationsand paid holidays."Charles testified also that Beihl told her to tell anybody who mightinquirewhether anything was said about the Union, that they talked about her averages andthe blue bookAt the conclusion of the conversation, which lasted a half an houror more, Beihl told Charles to make up her own mind about the Union.Nancy Tibbetts, who commenced her employment in the Respondent's stitchingroom as a machine operator on March 18, 1964, testified without contradiction thatduringthe last week in April she was directed by Forelady Rollins to Beihl's office.They talkedin Beihl'sprivate office behind closed doors for 20 to 25 minutes.Beihltold Tibbetts that her averages, which had dropped, should be brought up to theminimum wage.Beihltalked about employee benefits described in the blue book.Beihl asked Tibbetts how she felt about the Union. Beihl also inquired if Tibbettshad signed a union card and who had given her the card to sign. Tibbetts testifiedshe askedBeihlabout some of the rumors she had been hearing in the stitching room,that the employees would get higher wages or the plant would close down if theUnion was successfulin organizingRespondent's employees.In answer,Beihl saidthat if the Union got in the plant might close down because of financial difficulty.Beihl also describedan incidentshe had observed at Respondent's plant in Massa-chusetts, where some of the women walked out of the plant crying when they losttheir jobs because of the Union.At the conclusion of the conference, Beihl instructed Tibbetts to tell anybody whomight inquire why she went down to the office that Beihl was talking about heraverages.Tibbetts also testified that on the day before the election, Ted Malone, Respond-ent's vice presidentand assistanttreasurer, spoke to all of the employeesIn thecourse of his speech he said he hoped he knew where the workers stood, because ifthe Union did get in he might have to close down because of financial difficulty.Barbara Ames was hired by Beihl as a flatlock stitching operator on March 16,1964.She testified without contradiction that in the latter part of April she wascalled to Beihl's office where they talked about Ames' average production.Becauseof rumors which Ames heard around the plant she inquired of Beihl if it was truethatMalone would close the doors if the Union got in. Beihl answered this waspossible because of Respondent's financialdifficulties.Beihl went on to tell Amesthat when the Union represented the employees in Respondent's Massachusetts plant,a number of women were crying at their machines "because they were put out ofwork bythe unionand they were still trying to get their wages from the union whichthey were supposed to have been paid if laid off" but they had not received suchwages.Ames testified further thatBeihl inquiredif she was for or against the Union, butimmediately told her not to answer the question since she was not "allowed" to asksuch a questionFinally Ames testified that Beihl said there were somegirls earning$2 per hourat piecework rates and she did not see why they would want a union in the plant,since it was possible that with a union, the plant might close down because of finan-cial difficulties.I find that Respondent violated Section 8(a)(1) of the Act byBeihl's interrogation of Tibbetts, Ames, and Davis set forth fully above.I find also that the statements of Beihl and Malone regarding the possibility of theplant closing if the union organizational drive was successful were primafaciethreatsto penalize the employees for engaging in activity protected by the Act. It may bethat if the employer in the course of his remarks to employees explains the economiccircumstances which underlie them, thepinna faciecase would be rebutted and hisstatements would be privileged under Section 8(c). In that event, at any rate, someinquiry would be possible into whether the employer's statement was made in goodfaith or was merely a threat intended to deter concerted action protected by thestatute.In the instant case the employees were not confronted with any explanation.If anything Beihl'sassertionsabout the possible plant closing was embellished byher remarks regarding the crying by women over job losses at the Massachusettsplant when the Union represented the employees there. So far as the record hereinshows, there was no reasonable basis for the "possibilities" asserted by Malone andBeihl.As the court of appeals stated inInternationalUnion of Electrical, Radio,and Machine Workers, AFL-CIO (NECO Electrical Products Corp.) V. N.L R B.,289 F. 2d 757 (C.A.D C.), "It seems clear that Congress did not intend to protectan unqualified assertionof such importanceunlessthe utterer can show that he had MALONE KNITTING COMPANY647some reasonable basis for it ....The Act does not ... confer a license to make anassertion of a specific and critical fact that is drawn from thin air." I find that theassertions by Beihl and Malone to the employees set forth fully hereinabove werethreats in violation of Section 8(a) (1) of the Act.I find also that Beihl's remarks to employee Charles to forget about vacations andpaid holidays if the Union got in, were threats in violation of Section 8(a)(1) of theAct.B. The dischargesRuth Oulton was employed for about 10 years in Respondent's stitching room,primarily as a flatlock operator.Her last day of work was April 10, 1964. I haveheretofore found that the Union's renewed organizational activity at Respondent'splant, which commenced on April 6, was triggered by a letter from Oulton to Armi-tage in the latter part of March.Thereafter Oulton openly proselytized for theUnion on the plant premises. She informed employees in the stitching room aboutthe April 8 union meeting where she and other employees signed union cards. Shedistributed about five or six union cards while at her machine in the stitching room.The signed cards were returned to her in the same area.Oulton testified without denial that about 4:15 p.m. on Friday, April 10, she wasassigned to work on a new style. Forelady Rollins thereafter inquired if Oultonwas caught up with her work.Upon Oulton's affirmative reply, Rollins stated shewould place some work in Oulton's box, which Oulton could start on Mondaymorning.About 2:30 p.m. on Sunday, April 12, Oulton received a telephone call at herhome from Forelady Rollins who said she was sorry and hated to do this, butMalone had reviewed the averages and since Oulton's averages were low she wouldhave to take a layoff for a while until work came into the plant that she could do.Forelady Rollins also told Oulton that Malone was not going to make up pay anylonger for any employee who could not produce average.Oulton was instructed tocome in for her paycheck on Monday morning. She has not been employed byRespondent since April 10.Respondent's answer avers that Oulton was terminated for justifiable cause andhad no connection with and was not the result of her union activities.At the hear-ing it contended that Oulton was 1 of 4 employees terminated on April 10, after areview of the work performance records of some 26 employees in the stitching roomwhose average earnings on piecework were below the minimum wage of $1.25 perhour.Additionally, in its brief the Respondent disclaims any knowledge of Oulton'sunion activities.I turn therefore to the question of Respondent's knowledge of itsemployees' union activities.The General Counsel did not adduce any direct evidence of Respondent's knowl-edge of Oulton's union activities.He contends in his brief that such knowledge mayproperly be inferred on the basis of the record as a wholeThe Respondent on theother hand adduced testimony from Malone and Beihl that they did not becomeaware until April 18 4 that the Union was attempting to organize the employees.The Board with judicial approval has found that where the activities occur amongthe employees in a small plant "it is a reasonable inference that information [as tounion activities] came to the notice of the higher management."N.L.R.B. v. AbbottWorsted Mills, Inc.,127 F. 2d 438, 440 (C.A.1);N.L.R.B. v. Quest-Shon MarkBrassiere Co., Inc.,185 F 2d 285 (C.A.2); Angwell Curtain Company, Inc. v.N.L.R.B.,192 F. 2d 899 (C.A. 7);Wiese Plow Welding Co., Inc.,123 NLRB 616;Tru-Line Metal Products Company, et al.,138 NLRB 964.In the record of the proceeding herein there appears the following: (1) UnionRepresentative Armitage visited employees at their homes in the "small countrytown" of Wolfeboro 5 for a week in March 1964; (2) on April 6 union organizersdistributed handbills on the main street in Wolfeboro in the vicinity of the plant,advertising the union meeting to be held on April 8; (3) the fact that organizationalactivitieswere extensive inside the plant as well as outside and were not carried onin a clandestine manner; and (4) the small number of employees at the plant (80 to90).4By notice from the Regional Office that the Union filed a petition for certification ofrepresentatives in Case No. 1-RC-7886 on April 17.6 So characterized by Respondent's counsel in his questioning of Forelady Rollins.It's 1964 population was 2,689. SeeRand McNally Commercial Atlas and MarketingGuide,1964 edition. '648DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is also now well settled that such knowledge may be based on circumstantialevidence.F.W. Woolworth Company v. N.L.R.B.,121 F. 2d 658-660 (C.A. 2);N.L.R.B. v. C. W. Radcliffe and W. W. Mancke d/b/a Homedale Tractor & Equip-ment Company,211 F. 2d 309, 315 (C.A. 9), cert. denied 348 U.S. 833.Based on the foregoing together with Forelady Rollins' testimony that the situa-tion in Respondent's plant is much different than in a larger plant; that by reason ofthe small size of the plant and the confined area from which its employees come,Respondent's representatives and the employees know each other on a personal basisand as a matter of fact socialize to some extent off the premises, it is neither reason-able nor plausible to believe that Respondent's supervisors were not aware of thefact that union organizational activities had commenced on April 6, and that employ-ees Oulton and Bushman were actively engaged in promoting the Union at the plant.Malone testified that upon his return to the plant on April 10 6 from Springfield,Massachusetts, where a plan had been formulated to no longer "support nonproduc-ing employees," he, Beihl, and Rollins undertook a review of the records of allemployees.?Malone then decided to terminate Oulton and three other stitching room employ-ees.8Malone assigned as the reason for termination, the inability to make averageminimum wage resulting in the Respondent's having to make up the difference.Oulton readily admitted that during her 10 years of employment there were manytimes when she failed to make the average minimum wage. In spite of this recordshe had never previously been discharged or otherwise reprimanded. It is true thatin November 1963, Oulton together with a number of other employees were laid offdue to lack of work, and one of the criteria used in the selection of the employees forlayoff was low average production.Oulton was called back to work in December1963.This, notwithstanding the fact that Malone testified that in November 1963the employees were laid off because Respondent "just could not afford to make them[minimum wages] up any more."Itwill be recalled that Malone testified that the average production records fromNovember 1963 were reviewed before his decision was made to terminate Oulton onApril 10.The question now arises, what precisely do such records reveal.For themonth of December 1963, Oulton's average hourly earnings were $1.389; for Janu-ary 1964, $1.309; for February, $1.296; for March, $1.193.For the week endingApril 4, Oulton's average hourly earnings were $.945. For the week ending April 10,Oulton's average hourly earnings were $ 678.It is interesting to note as General Counsel points out in his brief, that as of theweek ending April 4, which was the last week reviewed by Malone for the purposeof determining who should be terminated, Oulton failed to make her average ($1.25per hour) in only 3 weeks of the last 14 weeks of her employmentsWhat appears to be more significant is the fact that of the 26 employees whoserecords were reviewed on April 10, Respondent continued in its employ up until thetime of the hearing in the instant matter 10 machine operators,'° none of whom hasmade average since the said review. Indeed, Malone admitted that as of the dateof the hearing Respondent probably had more employees who were not earningaverage than who were making it, even though Malone stated Oulton's employmentwas terminated on April 10 for the reason that Respondent no longer could supportany nonproducing employees.AHe was away from April 6.1At a later point Malone testified that only the records of those employees "thatneeded reviewing" was made.He stated they looked at the payroll records, and theaverage sheets going back to November 1963 (General Counsel's Exhibit No. 3) andthen decided which employees would be further investigatedThey then looked overthe records of 26 employees in the stitching room.8 Brownell, Whiting, and Linnell"For the week ending January 25, 1964, Oulton's average was $1 178Of 47 machineoperators in the stitching room that week, Oulton was among 10 employees who fellbelow the $125 minimum wage and was the only one of the 10 who earned over $1.15For the week ending March 21, Oulton's average was $1 162Of 55 machine operatorsin the stitching room that week, 33 failed to make average and Oulton was 1 of 4 whoearned over $1.15.For the week ending April 4, Oulton's average was $ 945Of56 machine operators in the stitching room that week, 39 failed to make average. Oultonwas in the group of 29 whose average was less than $1iii refer to Adjutant, Nichols, Bean, Whittier, McDuffee, Cummings, Nichols, Williams,Christe, and Ames. See General Counsel's Exhibits Nos 3 and 4. MALONE KNITTING COMPANY649Oulton testified that Beihl never talked to her about her averages.The only occa-sion on which Malone made any comment was in May 1962 when Oulton went toMalone's office to tell him she was going to the hospital.During their conversationMalone complimented Oulton on the good work she did and said she was "a little bitslow on a lot of it."Oulton told Malone she tried to do her work thoroughly, thatshe could not help the slowness, it was just her nature.Oulton also testified that on two or three occasions Beihl and Rollins requestedOulton to show other machine operators her method of sewing. In fact about amonth and a half prior to being terminated,Beihl complimented Oulton on the goodjob she was doing setting in sleeves on a cap-shoulder shirt.Beihl told Oulton manyoperators were having trouble getting the sleeves in and, in an effort to help them inthis work, Beihl had such operators observe Oulton.Finally, Respondent admits that after its review of the average production recordson April 10, it (through Rollins) warned other stitching room employees whosenames were on the list of 26, that they would have to bring up their averages inorder to remain in Respondent's employ.With respect to Oulton and the threeothers terminated on April 10, Beihl said they had been spoken to before.While itis true that Oulton,like all other machine operators in the stitching room, was period-ically advised by Forelady Rollins that her average was either up or down, it isclear from Oulton's testimony,which I credit, that this was Respondent's policy car-ried out through Forelady Rollins and was not in the nature of a warning.Notwith-standing the fact that Respondent was unable to hire competent operators for its flat-lock work and Malone's testimony that "if you have to choose between two, one whodoes $1.25 an hour and does sloppy work and one who does $1.15 and $1.20 an hourand does excellent work we always lean over backward toward one who does excel-lent work," 11 Oulton was summarily terminated without warning within hours afterMalone returned to the plant on April 10.In short, we have here a case, in which the evidence is clear that Respondent, dur-ing the 10 years of Oulton's employment, periodically called to her attention thatshe was not producing average. It never, however, took disciplinary action of anynature, but on the contrary, condoned her shortcomings and gave her special con-sideration 12 in order to assist her to make average.The record shows that in termsof quantity for the period under review,which was used as the basis for termination(November 1963 through April 4, 1964), Oulton failed to make average in only 3weeks.These facts, taken together with the timing of the discharge 13 and theabruptness of the discharge without prior warning, do not "stand up under scrutiny "SeeN.LR.B. v. Abbott Worsted Mills, Inc., supra.The only fair inference to bedrawn is that Respondent discharged Oulton not because she was unable to produceaverage and it was not longer going to "support" by way of makeup under-averageproducers,but rather for the purpose of eliminating from its plant a known unionprotagonist so as to discourage further union activities of its employees.I find thatOulton was discriminatorily discharged in violation of Section 8(a)(3) and (1) ofthe Act.Faye Bushman was employed by Respondent for the first time on February 2,1948.She was a flatlock operator until November 1948 when she left voluntarilyto care for her children at home. She returned to work on January 3, 1950, in thesamejob.Bushman worked continuously until August 1953 when she was pro-moted to assistant floorlady.On September 27, 1954, Bushman was promoted toforelady of the stitching room. She remained in this capacity until November 30,1961, when she was discharged because of a "drinking problem " Bushman wasagain hired by Respondent in November 1962 as a flatlock operator.On May 26,1964, as Bushman was entering the front door of her house, she found a handwrittennote signed by Forelady Rollins stating, "I have been instructed by the Company toinform you that since you have been out 14 they have filled the machine with a full-time operator and have dropped you from the payroll."Thatevening Bushman spoke to Malone over the telephone at his home. SheaskedMalone for the reason of her discharge, noting that she had permission tostay out to take care of her grandchildren.Bushman testified Malone replied shehad been losing a lot of time and her machine was filled with a full-time operator.11Respondent conceded at the hearing and in its brief that Oulton did good work.12 It kept Oulton on one line of work, the 681 line.13 As found previously,within hours after Malone returned to the plant on April 10 andduring the week the Union started organizational activity among Respondent's employees16 Bushman had not worked at the plant from about 1 p.m. on May 20, the details ofwhich will be discussed hereinafter. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDBushman explained to Malone that the time she lost away from work could not behelped.Bushman then gave Malone the names of other machine operators whowere away from the plant for longer periods of time than she was, yet Respondentdid not discipline them.Malone told Bushman he was sorry, he had his mind madeup, and that "is the way it stands." Bushman has not been reemployed by Respond-dent since May 26.Respondent's answer avers that Bushman was terminated for justifiable cause andhad no connection with and was not the result of her union activities.At the hear-ing Respondent contended that Bushman was discharged for excessive excused andunexcused absences. In its brief the Respondent argues additionally that "the infer-ence must be drawn that [she] had not fully recovered from her drinking habits andthis was reflected in her absenteeism."The General Counsel contended at the hearing and in his brief that Bushman wasdiscriminatorily discharged because of her union activities.Bushman testified she attended the April 8 union meeting, where she signed amembership card, and was appointed to the organizing committee. She distributedabout 18 union cards to employees inside the plant at her machine as well as out-side on the plant premises.All of the approximately 18 union cards were returnedto Bushman on Respondent's premises.Bushman also discussed the Union withmany employees at her machine and during coffee breaks and the lunch period.Bushman was the Union's observer at the May 7 election.Bushman testified without denial that about 2 or 3 days before the May 7 election,Malone stopped at her machine shortly before the afternoon break period and askedher to come to his office. Bushman went to Malone's office at 2:30 p.m , the startof the break period, and remained there until about 3:45 p.m during which timeMalone engaged her in conversationOnly Malone and Bushman were in the office.Bushman testified further that Malone stated she was in a position to give himsome information about the general feeling of the girls in the shop, noting thatBushman had been a forelady and was in contact with the girls.He specificallywanted to know why the girls wanted a union in the shop. Bushman told Malonethe girls felt that they should be making more money, that they were unhappy aboutbeing moved from one machine to another, and that they had difficulty learning thework on infants' garments, which operation had recently been transferred to Wolfe-boro from the Springfield, Massachusetts, plant.Malone told Bushman that if the Union got into the plant and it came to thepoint where there was a strike, he would have to close the plant because he justsimply could not afford another strike.There had been a strike in Springfield andthere were many thousands of dollars involved in it. Bushman asked Malone aboutBlue Cross benefitsMalone stated Respondent would no longer be paying for theindividual's Blue Cross.He noted that the Union had a medical plan, but that hehad no idea of its benefits.Malone went on to mention to Bushman that she was aware he was not for theUnion and he did not know whether she was or was not. Bushman replied she wasnot going to commit herself.Malone also told Bushman the situation in the shop would be entirely different ifthe Union was successful in that the girls would not be able to come to him withtheir problems, but would have to take them to a union steward.Malone commentedthat "it would be altogether a different atmosphere."Although Bushman refused to commit herself one way or another regarding herunion sentiments in the conversation with Malone, she was the Union's observer atthe Board-conducted election held on May 7.Bushman testified that on the morning of May 20 she called Forelady Rollins toher machine and explained that her daughter-in-law was "expecting" and she wouldhave to stay out of work to take care of the other grandchildren while their motherwas hospitalized.Rollins, according to Bushman, said it would be all right, but shehoped it would not be that week because Respondent was rushed on the 426 line, theinfants' pants.Bushman replied that the doctor's latest advice to her daughter-in-lawwas that she was not expected to go to the hospital that week.Bushman testified further that she told Rollins she liked the work on the 426production line,15 to which she had recently been assigned, and if the prices wereadjusted she would like to stay on the production line work.Rollins told Bushmanshe did not know of any reason why she could not do so.That afternoon about 1:05 p.m., Bushman's son called her at the plant to advisethat he was taking his wife to the hospital and he would pick Bushman up at theplant.I5 This work is to be distinguished from the regular flatlock operation. MALONEKNITTING COMPANY651Bushman told Rollins of this latest development and said she would have to leavein 20 minutes.Rollins, according to Bushman,remarked,"Oh golly, it's too badithad to happen now." Rollins asked Bushman when she thought her daughter-in-law would be home from the hospital.Bushman answered that assuming the babywas born today, she probably would be home by Sunday. Rollins then asked ifBushman could report for work on Monday. Bushman replied that would dependupon her daughter-in-law's condition.After some further discussion about complica-tions which might develop, Bushman told Rollins she would let her know the nightbefore she would be returning to work. Rollins said, "O.K."Rollins' testimony regarding the May 20 conversation corroborates Bushman inpractically all respects,except that Rollins testified Bushman said she would letRollins know if she could not come in to work on Monday, May 25. I credit Rollins'testimony in this regard.Rollins reported to Beihl that she excused Bushman for Thursday and Friday, andthat Bushman would report for work the following Monday or would let Respondentknow.On May 25 Rollins was called down to the office,where Malone and Beihl inquiredif Bushman was absent.16On May 26 Beihl again inquired about Bushman and was told by Rollins thatBushman had not reported for work.Beihl testified she took the matter up with Malone because of a production problemat the plant.Malone told Beihl they would have to keep the flatlock machine operat-ing with seven employees who reported for and worked 8 hours every day in order tomaintain the plant's production and get out its orders.At this point Malone decidedto discharge Bushman and Rollins was instructed to notify Bushman which she didby the handwritten note, set forth above. It is worthy of note that even though thedischarge notice to Bushman written and delivered to her home on May 26 stated.. they have filled the machine with a full-time operator... ,"the fact is,as Beihladmitted on cross-examination,that it had been practically impossible for Respondentto recruit experienced flatlock operators during the past year,17 and the openingcreated as a result of Bushman's discharge was filled on the morning of May 27 bycalling upon an inexperienced girl to come to the plant and file an application for thejob.18I am convinced and find that Bushman was discharged because of her union sym-pathies and activities and not as the Respondent insists because of her excessiveabsenteeism from work.The Respondent's assertion in its brief that such finding isnot supportable because it had not known before the discharge about Bushman'sunion activities is dismissed as contrary to the evidence.I have already determinedthat the Respondent's knowledge of the union activities of its employees is inferablefrom the fact that they were conducted in a small plant in a small community. Theapplicability of this theory to establish the Respondent'sknowledge of Bushman'sactivities is especially appropriate because as related they were so extensive.TheRespondent'sknowledge is shown by even more compelling factors.Bushman'sdeclaration toMalone in the course of his lengthy discussion with her concerningthe Union in the plant,that she would not make any commitment as to where shestood regarding the Union, should have removed any uncertainty as to her position.Any doubts which Malone may still have had that Bushman was committed to theUnion must have been removed when she openly appeared at the representationelection as the union observer.The Respondent's argument in its brief that becauseBushman was discharged after that election,such action could not have discouragedmembership by employees in the Union,and was not therefore violative of the Act,merits no discussion.A discharge of an employee for engaging in union activities isproscribed by the Act regardless of the pendency of a representation election. I pro-ceed to a determination of the Respondent's reason for the discharge-excessiveabsenteeism.The record reveals that Bushman was more frequently absent from work inDecember 1962, January, February,and July, 1963, and the first 2 weeks in March16 Rollins did not remember If she was asked about any other employees who wereabsent from work that day17The Respondent conceded in its brief and at the hearing that Bushman was a wellqualified,competent,and capable employee.18Respondent's managerial employees testified it takes from 6 months to 18 monthsto train a flatlock operator to the point where she is competent and able to make aver-age pay. 652DECISIONS OF NATIONALLABOR RELATIONS BOARD1964 than during any other periods since her rehire in November 1962.19Neverthe-less, the Respondent did not warn her, reprimand her, or threaten her with discharge.In fact the undisputed testimony is that it did not even talk to Bushman about herabsences.Yet we find that months later Bushman is discharged for absences whichwere far less frequent and at a time when her record was showing marked improve-ment.20The question necessarily arises why did the Respondent do nothing during theearlier period of excessive absences when it might reasonably have been critical,and why did it so precipitately discharge Bushman in May 1964 when itspatiencewas not so severely taxed as before.The answer to the question posed is derived from a consideration of the circum-stances which obtained in May 1964 and not previously.The Respondent had justexperienced the Union'ssecond unsuccessful attempt to become the collective-bargaining representative of its employees.In the course of this last campaign bytheUnion, the Respondent had vigorously resisted and fought its efforts and had'even committed unfair labor practices, as found above, to defeat the Union in aBoard-conducted election.The Respondent had endeavored to enlist Bushman onits side and failed.Worse yet, she turned out to have been one of the Union's mostardent protagonists.I am convinced that Bushman's abrupt discharge on the heelsof the disclosureof herleadership role in the union movement,for areason whichhad not provided sufficient provocation in the past even to warrant a word of criti-cism,reflects the Respondent's desire to get rid of this employee in retaliation forher union activities and to provide an object lesson to other employees of what would'befall them if they were to choose her course.Thisconclusion is reinforced by consideration of other factors.Bushman testifiedwithout contradiction that her attendance record was as good or better than that ofother employees performing her identical work, who were not discharged. I credither testimony, not merely because her unrefuted claim comes from a credible wit-ness, but because the Respondent could have presented evidence from its records,just as it did with respect to Bushman, to disprove her claim. I infer it did not pro-duce such evidence because it would have supported her claim that she was singled'out for disparate treatment.The onlyexplanation reasonably presented for Bush-man's special treatment,different from that accorded all other employees,isofferedby the fact that the Respondent particularly resented her loyalty to the Union.She had been reemployed despite her serious affliction. She was treated with fore-bearance and indulgence during an initial period of adjustment as reflected by theRespondent's silence inthe face of her poor attendance record from December 1962extending intoMarch 1963. Instead of gratitude,which Respondent might havehoped for and which would have precluded Bushman's taking the Union's side in theface of Respondent's clear opposition, Bushman revealed herself as a union leader.I do not doubt that Bushman becamepersona non gratatoRespondent when itshopes were not realized.I am satisfied that the motivation for Bushman's dis-charge was her union activity and not the asserted reason of excessive absenteeism,which I find tobe a pretext.I have been mindful in reaching the foregoing conclusions of the Respondent'spressing need for Bushman's services during the days when she was compelled tolook after her grandchildren.Respondent's explanation for her discharge wouldhave been more persuasive if the evidence had shown her replacement by a skilled'operator whose services were so urgently needed that the Respondent could notafford to wait for Bushman's return to work, albeit it knew she would be back inanother day or so. But she was not replaced by a productive employee Instead,the Respondent employed an inexperienced person who required at least 6 monthstraining before she could approximate the skills necessary for the performance ofBushman's work.The defense speaks only of Bushman's total attendance record asa reason for her discharge. It does not expressly say that she was discharged becausetheRespondent during a production emergency was compelled to put anotheremployee at her idle machine. But if the Respondent implies that this was a factorin her discharge the evidence shows no plausible support therefor.The Respondentcould have coped with its production problem far more successfully merely byawaiting Bushman's return to work, which it knew to be imminent and availing itself30 See Respondent's Exhibit No. 2 which shows that of the hours when work was avail-able,Bushman in December 1962 lost 593/ hours, in January 1963 she lost 72 hours;in February 1963 she lost 104 hours; in July 1963 she lost 86 hours ; and for the first2 weeks in March 1964 she lost 56 hours.20 For the period from March 16 to May 20,1964,when she was excused from workto take care of her grandchildren, Bushman was absent a total of 7 hours. MALONE KNITTING COMPANY653of her conceded outstanding ability rather than by substituting for her a whollyinexperience apprentice.Furthermore,even if it be assumedarguendothat Bush-man's absentee record constituted valid grounds for her discharge,where, as foundherein, the circumstances reasonably indicate that her union activities weighed moreheavily in the decision to discharge than did the other factors, such a discharge hasbeen found to be violativeof the Act.N.L.R.B.v.Whitin Machine Works,204 F.2d883(C.A. 1).For all the foregoing reasons, I find that Bushman was discriminatorily dischargedby Respondent in violation of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3) and (1) of the Act bydischarging Ruth Oulton and Faye Bushman, I will recommend that Respondentoffer them immediate and full reinstatement 21 to their former or substantially equiv-alent positions, without prejudice to their seniority or other rights or privileges, andmake each whole for any loss of earnings she may have suffered as a result of thediscrimination against her, by payment to her of a sum of money equal to thatwhich she normally would have earned as wages from the date of her discharge tothe date of the Respondent's offer of reinstatement, less her net earnings during suchperiod with backpay and interest thereon to be computed in the manner prescribedby the Board in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.Because the Respondent by its conduct violated fundamental employees rightsguaranteed by Section 7 of the Act, and because there appears from the manner ofcommission of this conduct a disposition to commit other unfair labor practices, itwill be recommended that Respondent cease and desist from in any manner infring-ing upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Malone Knitting Company is an employer within the meaning of Section 2(2)of the Act and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2. International Ladies Garment Workers' Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act in the manner hereinabove found,the Respondent has engaged in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.By discriminating with respect to the hire and tenure of employment of RuthOulton and Faye Bushman, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, upon theentire record in this proceeding,and pursuant to Section 10(c) of the NationalLabor RelationsAct, as amended,I hereby recommendthatthe Respondent,MaloneKnittingCompany,its officers,agents, successors,and assigns,shall:^ I am not including the usual "Armed Forces" provision in the Order and notice be-cause of the ages of the female employees ordered reinstated herein. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membership in International Ladies Garment Workers' Union,AFL-CIO,or any other labor organization,by discriminating in regard to the hireand tenure of employment of its employees.(b) Threatening employees with the closing of the plant or other economic repris-als if the Union was selected as the bargaining representative of its employees.(c) Interrogating employees concerning their union activities and sympathies.(d) In any other manner interfering with, restraining,or coercing employees inthe exercise of their right to self-organization,to form, join, or assist the above-named or any other labor organization,to bargain collectively through representa-tives of their own choosing,to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any or allsuch activities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to Ruth Oulton and Faye Bushman immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their sen-iority or other rights and privileges,and make each whole for any loss of earningsshe may have suffered as a result of the discrimination practiced against her, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel cards and reports, and all other records necessary to determine theamount due as backpay.(c)Post at its plant at Wolfeboro,New Hampshire,copies of the attached noticemarked"Appendix."22Copies of said notice, to be furnished by the RegionalDirector for Region 1 (Boston, Massachusetts),shall, after being duly signed by anauthorized representative of the Respondent,be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 consecutive daysthereafter,in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by said Respondent to insurethat said notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director,inwriting,within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has taken tocomply therewith.2321 In the event that this Recommended Order shall be adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a United States Court of Appeals,the words"a Decree of the United States Court ofAppeals, Enforcing an Order"shall be substituted for the words"a Decision and Order "^ In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read"Notify said Regional Director,inwriting,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Interna-tional Ladies Garment Workers'Union, AFL-CIO, or in any other labor organi-zation, by discriminating in any manner with regard to hire, tenure, or anyterm or condition of employment.WE WILL offer to Ruth Oulton and Faye Bushman immediate and full rein-statement to their former or substantially equivalent positions,without preju-dice to their seniority or other rights and privileges,and will make each wholefor any loss of earnings suffered as a result of the discrimination against them.WE WILL NOT threaten employees with closing of the plant or other economicreprisals if the above-named or any other Union were selected as their collective-bargaining representative.WE WILL NOT interrogate our employees concerning their union activities and_sympathies. PACKERS HIDEASSOCIATION, INC.655WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployeesin the exerciseof their right to self-organization, to form, join, orassist theabove-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.All our employees are free to become or remain, or refrain from becoming orremaining,members of any labor oragnization.MALONE KNITTING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remainposted for 60 consecutive days from the date of post-ing,mustnot be altered, defaced, or covered by any other material.Employeesmay communicatedirectly with the Board's Regional Office, BostonFive CentsSavings Bank Building,24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100, if they have anyquestionsconcerning this notice or compliancewith itsprovisions.Packers Hide Association, Inc.andUnited Packinghouse, Foodand Allied Workers,AFL-CIO.Case No. 17-CA-2568.May 17,1965DECISION AND ORDERUpon a charge duly filed and served on November 12,1964, by UnitedPackinghouse, Food and Allied Workers, AFL-CIO (hereinaftercalled the Union), the General Counsel of the National Labor Rela-tions Board, by the Acting Regional Director for Region 17, issued acomplaint and notice of hearing, dated December 22, 1964, allegingthat Packers Hide Association, Inc. (hereinafter called the Respond-ent), had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and (3)and Section 2(6) and (7) of the National Labor Relations Act, asamended. Copies of the complaint were duly served upon the Respond-ent and the Union.The complaint alleged in substance that, on or about October 8, 1964,the Respondent discharged Walter Mason, an employee, and has sincefailed and refused to reinstate him because of his activity on behalfof the Union.The Respondent filed an answer denying commission of the allegedunfair labor practices.Thereafter, on February 15, 1965, all parties to this proceeding filedwith the Board a motion to transfer proceeding to the Board and stipu-lation of parties.Therein, the parties agreed upon a stipulation offacts.They also agreed that the charge, the complaint, the answer,and the stipulation, together with certain disciplinary notices incor-porated by reference therein, shall constitute the entire record in thecase, and that no oral testimony would be necessary or desired by any152 NLRB No. 67.